Title: To James Madison from David Gelston, 11 July 1810
From: Gelston, David
To: Madison, James


Dear Sir,
New York July 11th. 1810
Your letter of 29th ultimo with $20. I have recieved, the box of hams I have forwarded to Chancellor Livingston. The sundry payments made are stated at foot, receipts enclosed, the bal: $2.46 will remain in your favor in Y/a. My son says he does not recollect the cost of the book it was however a mere trifle, very truly yours
David Gelston


30
May
pd.
duties on goods
5.79


6
July
"
Mer:
Ad:
10 —


9
"
"
fret.
hams
1.50


"
"
"
cartg
"
   .25



17.54


to y/a
  2.46



$20.00



